In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3582

RIGHT FIELD ROOFTOPS, LLC, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


CHICAGO CUBS BASEBALL CLUB, LLC,
et al.,
                                               Defendants‐Appellees.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 15 C 551 — Virginia M. Kendall, Judge. 



    ARGUED MAY 23, 2017 — DECIDED SEPTEMBER 1, 2017


   Before BAUER, EASTERBROOK, and RIPPLE, Circuit Judges.
    BAUER,  Circuit  Judge.  Plaintiffs‐appellants  Right  Field
Rooftops, LLC, doing business as Skybox on Sheffield; Right
Field  Properties,  LLC;  3633  Rooftop  Management,  doing
business as Lakeview Baseball Club; and Rooftop Acquisition,
LLC (the “Rooftops”), filed suit against defendants‐appellees
2                                                     No. 16‐3582

Chicago Baseball Holdings, LLC; Chicago Cubs Baseball Club,
LLC;  Wrigley  Field  Holdings,  LLC;  and  Thomas  S.  Ricketts
(the  “Cubs”),  alleging  that  the  Cubs  violated  antitrust  laws
and breached an agreement in which the Rooftops provide the
Cubs 17% of their profits in exchange for the Cubs’ promise
not to obstruct the view of Wrigley Field (the “License Agree‐
ment”).
    The Rooftops control two buildings and businesses that sell
tickets to view Cubs games and other events at Wrigley Field.
Both  businesses  are  situated  on  the  3600  block  of  North
Sheffield  Avenue  in  Chicago,  Illinois.  Spectators  have  long
enjoyed  a  view  into  Wrigley  Field  from  the  roofs  of  the
buildings  on  Sheffield  and  Waveland  Avenues.  In  the  mid‐
1980’s, rooftop owners gradually converted their flat‐topped
roofs into bleacher‐style grandstands and formed businesses
to serve the growing market for viewing Cubs games and other
Wrigley Field events. In 1998, the City of Chicago enacted an
ordinance formally allowing the rooftop businesses to operate
for profit. By 2002, there were eleven such businesses. 
     In 2000, the City began the process of naming Wrigley Field
a  landmark.  While  the  landmarking  process  unfolded,  the
Cubs  announced  a  proposal  to  expand  the  Wrigley  Field
bleachers  in  2001.  Prior  to  the  2002  Major  League  Baseball
season, the Cubs installed a large green windscreen above the
outfield  bleachers,  obstructing  the  views  from  the  rooftop
businesses on Sheffield Avenue. 
     On December 16, 2002, the Cubs filed suit against a number
of  rooftop  businesses, including the Rooftops, claiming  that
they  were  misappropriating  Cubs’  property  by  charging
No. 16‐3582                                                                    3

admission  fees  to  watch  Cubs  games.1  Prior  to  the  2004
baseball season, the parties settled the suit by entering into the
License Agreement, in which the rooftop businesses agreed to
pay  the  Cubs  17%  of  their  gross  revenues  in  exchange  for
views into Wrigley Field. The License Agreement expires on
December  31,  2023.  Section  6  of  the  License  Agreement
contemplated the expansion of Wrigley Field and established
protocols  to  facilitate  such  an  expansion.  The  pertinent
provisions are as follows:
      6.     Wrigley Field bleacher expansion.
      6.1    If  the  Cubs  expand  the  Wrigley  Field
             bleacher  seating  and  such  expansion  so
             impairs the view from any Rooftop into
             Wrigley  Field  such  that  the  Rooftop’s
             business  is  no  longer  viable  unless  it
             increases the height of its available seat‐
             ing, then such Rooftop may in its discre‐
             tion lect to undertake construction to raise
             the  height  of  its  seating  to  allow  views
             into  Wrigley  Field  and  the  Cubs  shall
             reimburse  the  Rooftop  for  17%  of  the
             actual cost of such construction.
      6.2    If  the  Cubs  expand  the  Wrigley  Field
             bleacher  seating  and  such  expansion  so
             impairs the View from any Rooftop into
             Wrigley  Field  such  that  the  Rooftop’s


1
    See Chi. Nat’l League Ball Club, Inc. v. Skybox on Waveland, et al., No. 02 C
9105, United States District Court for the Northern District of Illinois.
4                                                       No. 16‐3582

          business is no longer viable even if it were
          to  increase  its  available  seating  to  the
          maximum height permitted by law, and if
          such  bleacher  expansion  is  completed
          within  eight  years  from  the  Effective
          Date, then if such Rooftop elects to cease
          operations  …  the  Cubs  shall  reimburse
          that Rooftop for 50% of the royalties paid
          by that Rooftop to the Cubs …
          …
    6.4   If  the  Cubs  expand  the  Wrigley  Field
          bleacher  seating  and  such  expansion
          impairs the view from any Rooftop into
          Wrigley  Field  such  that  the  Rooftopʹs
          Gross Revenue in the year of expansion is
          more than 10% below the average Gross
          Revenue for that Rooftop in the two years
          prior  to  expansion  …  then  the  affected
          Rooftop can seek a reduction in the Roy‐
          alty  rate  for  all  subsequent  years  of  the
          Term … .
    6.5   Nothing  in  this  Agreement  limits  the
          Cubs’ right to seek approval of the right
          to expand Wrigley Field or the Rooftops’
          right to oppose any request for expansion
          of Wrigley Field.
    6.6   The Cubs shall not erect windscreens or
          other barriers to obstruct the views of the
          Rooftops, provided however that tempo‐
No. 16‐3582                                                                     5

             rary  items  such  as  banners,  flags,  and
             decorations for special occasions, shall not
             be considered as having been erected to
             obstruct views of the Rooftops. Any ex‐
             pansion  of  Wrigley  Field  approved  by
             governmental  authorities  shall  not  be  a
             violation  of  this  Agreement,  including
             this section.
    On February 11, 2004, the City completed the landmarking
process; Wrigley Field’s landmark designation limited future
alterations to the field. However, following the 2005 baseball
season, the Cubs were permitted to add approximately 1,790
bleacher seats.
    In Fall 2009, the Ricketts family and certain related entities
purchased 95% of the Cubs and acquired Wrigley Field from
the  Tribune  Company.  The  acquisition  was  subject  to  the
preexisting  License  Agreement.  Shortly  thereafter,  the  Cubs
began  to  acquire  ownership  interests  in  a  number  of  the
rooftop businesses,2 but failed in their attempt to purchase all
of  them.  In  2010,  the  Cubs  announced  plans  to  install  a




2
    The Cubs first acquired “Down the Line,” a rooftop business located at
3621  N.  Sheffield.  In  total,  six  rooftop  businesses  changed  hands:  three
to  the  Cubs  and  three  to  unrelated  investors.  In  conjunction  with  their
Rule 59(e) motion, the Rooftops provided documentation showing that the
holding companies that acquired six of the rooftop properties were owned
by Greystone, LLC, which in turn was owned by Northside Entertainment
Holdings, LLC. Northside, of which Ricketts serves as the executive vice
president, owns and operates the Chicago Cubs. 
6                                                          No. 16‐3582

“Toyota” sign in left field. Ricketts stated that the sign “[would
not] affect any rooftops and everyone will be able to see.”
    In early 2012, the Cubs sought approval from the City for
several Wrigley Field renovations, including bleacher seating
expansion, an outfield sign package,  and two video boards.
On  April  15,  2013,  the  Cubs  announced  a  new  renovation
plan, which included a 6,000‐square‐foot video board in left
field and a 1,000‐square‐foot billboard in right field. The Cubs
released  a  mock‐up  of  its  proposed  renovation  on  May  28,
2013, to all the rooftop business owners, which revealed that
the  rooftop  businesses  would  be  largely  blocked  by  the
construction. 
   After numerous meetings and public hearings stretching
out  over  two  years,  where  a  number  of  rooftop  businesses
appeared  and  objected  to  the  proposed  construction,  the
Chicago Plan Commission, City Council, and Commission on
Chicago Landmarks approved the Cubs’ plan, including the
construction of the bleachers, video boards, and billboards. The
City approved the Cubs’ final plan to construct a total of eight
outfield signs above the bleachers, including a video board in
both left and right field. 
     During  the  approval  process,  the  Rooftops  contend  that
Cubs’ representatives used the threat of blocking rooftop views
as  leverage  to  force  a  sale  of  the  rooftops  to  the  Ricketts  at
below‐market  prices.  The  Rooftops  allege  that  the  Cubs
demanded the Rooftops set minimum ticket prices and that the
failure to do so would lead to having their views blocked. Once
the City approved the Cubs’ initial construction plan in July
2013, the Rooftops allege that the Cubs engaged a number of
No. 16‐3582                                                    7

rooftop  business  owners  in  strong‐arm  negotiations  to  pur‐
chase their properties. In May 2014, Ed McCarthy, one of the
owners of the Rooftops, proposed a potential sale to the Cubs
of both Rooftops. McCarthy offered to sell the Rooftops to the
Cubs for fair market value, but was met by a Cubs representa‐
tive stating that McCarthy should accept whatever sale terms
the Cubs offer because the buildings would be worth nothing
once they no longer had views into Wrigley Field. The Cubs
offered McCarthy a significantly lower price, and McCarthy
refused. The Cubs also told McCarthy that they would block
any rooftop business they did not purchase.
    At the annual Cubs Convention held in January 2014, in
response to a question regarding the construction at Wrigley
Field, Ricketts stated:
       Itʹs funny—I always tell this story when someone
       brings up the rooftops. So youʹre sitting in your
       living room watching, say, Showtime. All right,
       youʹre watching “Homeland.” You pay for that
       channel,  and  then  you  notice  your  neighbor
       looking  through  your  window  watching  your
       television. 
       And then you turn around, and they’re charging
       the other neighbors to sit in the yard and watch
       your  television.  So  you  get  up  to  close  the
       shades,  and  the  city  makes  you  open  them.
       That’s basically what happened. 
  The Rooftops contend that the audience, populated by the
media and ticket‐purchasing fans, interpreted this statement as
8                                                        No. 16‐3582

an  accusation  that  the  Rooftops  were  stealing  the  Cubs’
property. 
    The Cubs began construction on their expansion project in
September 2014. The Cubs removed the outfield outer walls,
purchased approximately fifteen feet of sidewalk and street on
Waveland  and  Sheffield  Avenues,  increased  the  bleachers’
seating capacity by several hundred, and increased the bleach‐
ers’ height by approximately 40 feet. In total, the construction
entails new seats in the outfield bleachers, a new “fan deck” in
the bleachers, increased concessions, signs and video boards,
and new light systems.
     The  Rooftops  filed  suit  against  the  Cubs  on  January  20,
2015, seeking relief for: (1) attempted monopolization; (2) false
and misleading commercial representations, defamation, false
light, and breach of the non‐disparagement provision; and (3)
breach of contract. Three weeks later, the Rooftops sought a
temporary  restraining  order  and  a  preliminary  injunction
enjoining  the  Cubs  from  constructing  a  video  board.  The
district court conducted a hearing, and on February 19, 2015,
it  denied  the  motion  for  a  TRO.  On  April  2,  2015,  the  court
denied the Rooftops’ motion for a preliminary injunction. The
Cubs moved to dismiss the complaint under Federal Rule of
Civil Procedure 12(b)(6). The court granted the Cubs’ motion
with prejudice on September 30, 2015.
   Specifically,  it  dismissed  the  monopolization  claims
because:  (1)  Major  League  Baseball’s  antitrust  exemption
applies  to  the  Cubs;  (2)  the  Rooftops  failed  to  establish  a
plausible relevant market; and (3) the Cubs cannot be limited
by  antitrust  law  from  distributing  their  own  product.  It
No. 16‐3582                                                        9

dismissed  the  breach‐of‐contract  claim  because  the  plain
language of the contract did not limit expansions to the seating
capacity of Wrigley Field. The court dismissed the six remain‐
ing counts related to Ricketts’ statements because the Rooftops
failed  to  plausibly  allege  any  “actionable  false  statement  of
fact.” 
    The Rooftops moved to alter or amend the judgment under
Rule 59(e) and to file an amended complaint under Rule 15(a).
The Rooftops claimed to have discovered “new evidence” in
the form of public deeds from January and May 2015, indicat‐
ing that a corporate entity other than the Chicago Cubs had
purchased  the  competing  rooftops.  The  Rooftops  sought  to
amend their antitrust claims: (1) to allege that “the business in
which the Rooftops are involved is not the ‘business of base‐
ball;’” (2) to modify the relevant market to include occasional
non‐baseball events at Wrigley Field; and (3) to allege that the
Cubs have no right to “sell views into Wrigley Field.” 
    The court denied both motions. It held that the Rooftops
were not entitled to relief under Rule 59(e) because the new
evidence was actually a matter of public record and readily
available,  and  therefore  could  not  be  considered  “newly
discovered.” It also held that amending the complaint would
be  futile because, even with the proposed amendments,  the
Rooftops’ antitrust claims would still be subject to the baseball
exemption and lacked a plausible relevant market. This appeal
followed. 
10                                                     No. 16‐3582

                        I.  DISCUSSION
    We  review  de  novo  a  district  court’s  decision  granting  a
motion  to  dismiss  under  Rule  12(b)(6),  accepting  all  well‐
pleaded  factual  allegations  in  the  complaint  as  true  and
drawing all reasonable inferences in favor of the appellants.
St. John v. Cach, LLC, 822 F.3d 388, 389 (7th Cir. 2016). To avoid
dismissal, the complaint must “state a claim to relief that is
plausible on its face.” Jackson v. Blitt & Gaines, P.C., 833 F.3d
860, 862 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)).
    On  appeal,  the  Rooftops  challenge  the  district  court’s
dismissal  of  their  attempted  monopolization,  breach‐of‐
contract,  and  breach  of  the  non‐disparagement  provision
claims. The Rooftops also contend that district court erred in
denying their motion to amend. We will address each argu‐
ment in turn. 
     A. Attempted Monopolization
    The  Rooftops  contend  that  certain  conduct  by  the  Cubs
constitutes monopolistic behavior in violation of the Sherman
Act, 15 U.S.C. § 1, et seq., including: attempting to set a mini‐
mum  price  for  tickets;  attempting  to  purchase  all  rooftop
businesses; acquiring several rooftop businesses, threatening
to obstruct views of rooftop businesses if they refuse to sell to
the  Cubs;  and  constructing  the  video  board  that  blocks  the
Rooftops’ views.
   The Supreme Court first exempted the business of baseball
from  federal  antitrust  laws  almost  a  century  ago  in  Federal
Baseball  Club  of  Baltimore  v.  National  League  of  Professional
No. 16‐3582                                                           11

Baseball Clubs, 259 U.S. 200 (1922). In Federal Baseball, the Court
held that the Sherman Act had no application to the “business
[of] giving exhibitions of base ball” because such “exhibitions”
are  “purely  state  affairs.”  Id.  at  208.  In  Toolson  v.  New  York
Yankees, Inc., 346 U.S. 356, 357 (1953) (per curiam), the Court
reaffirmed  Federal  Baseball’s  holding,  reasoning  that  the
business of baseball had “been left for thirty years to develop,
on  the  understanding  that  it  was  not  subject  to  existing
antitrust legislation.” Therefore, “if there are evils in this field
which  now  warrant  application  to  it  of  the  antitrust  laws  it
should be by legislation.” Id. Finally, in Flood v. Kuhn, 407 U.S.
258, 283–84 (1972), the Court noted that Congress had acqui‐
esced  in  the  baseball  exemption  and  thus  “by  its  positive
inaction  …  clearly  evinced  a  desire  not  to  disapprove  [it]
legislatively.” See Charles O. Finley & Co. v. Kuhn, 569 F.2d 527,
541 (7th Cir. 1978) (discussing Federal Baseball and its progeny
before concluding that “the Supreme Court intended to exempt
the  business  of  baseball,  not  any  particular  facet  of  that
business, from the federal antitrust laws.”).
    Eventually, Congress took action to narrow the scope of the
baseball exemption in 1998 with the passage of the Curt Flood
Act, 15 U.S.C. §  26b. The Act established that  “the  conduct,
acts,  practices,  or  agreements  of  persons  in  the  business  of
organized professional major league baseball directly relating
to  or  affecting  employment  of  major  league  baseball
players  …  are  subject  to  the  antitrust  laws  …  .”  15  U.S.C.
§ 26b(a). The Rooftops do not—and cannot—plausibly contend
that  this  carve‐out  applies  to  the  Cubs’  conduct,  as  it  is
unrelated to the employment of Major League Baseball players. 
12                                                       No. 16‐3582

    Instead, the Rooftops argue that their claims are outside the
scope of the baseball exemption because they do not concern
the  “rules  and  restrictions  related  to  baseball  itself.”  As  an
initial matter, the Rooftops’ suggested “rules and restrictions”
litmus test is not supported by case law. However, we have
recognized  limits  to  the  scope  of  the  exemption.  In  Charles
O’Finley,  we  found  that  “[the]  exemption  does  not  apply
wholesale  to  all  cases  which  may  have  some  attenuated
relation to the business of baseball.” 569 F.3d 541 n.51. But we
do not view the Cubs’ conduct as attenuated to the business of
baseball. By attempting to set a minimum ticket price, purchas‐
ing rooftops, threatening to block rooftops with signage that
did not sell to the Cubs, and beginning construction at Wrigley
Field, the Cubs’ conduct is part and parcel of the “business of
providing public baseball games for profit” that Federal Baseball
and its progeny exempted from antitrust law. See Toolson, 346
U.S. at 357.
    The Rooftops also contend that the exemption is inapplica‐
ble to Count II, which involved the acquisition of other rooftop
businesses, because Ricketts, rather than the Cubs, engaged in
the anticompetitive conduct. The district court dismissed this
argument,  recognizing  that  the  Supreme  Court  applied  the
baseball  exemption  in  Toolson,  in  which  the  defendants
included  both  the  owner  and  general  manager  of  the  Cin‐
cinnati Baseball Club. See Corbett v. Chandler, 202 F.2d 428 (6th
Cir. 1953) (per curiam), affʹd sub nom., Toolson, supra. We agree
with the district court. 
    Finally, the Rooftops argue that the exemption is inapplica‐
ble because their business is “not to publicly display baseball
games,”  but  instead  “to  sell  views  of  live  events  inside”
No. 16‐3582                                                                  13

Wrigley Field, including concerts, Big 10 football games, and
professional hockey games. As the Cubs correctly point out,
this contention is at odds with their complaint, which alleges
attempted monopolization of “the market for watching Live
Cubs Games.” It is also belied by the Rooftops’ brief, which
concedes, as it must, that “the most significant portion of the
Rooftops’ current business is to sell views of Cubs games … .”
Nonetheless, the business model of the Rooftops is not deter‐
minative. The relevant inquiry is whether the Cubs’ challenged
conduct falls within the business of providing public baseball
games  for  profit,  and  we  have  already  found  that  it  does.
Consequently, the Rooftops’ antitrust claims are subject to the
baseball exemption, and were properly dismissed.3 
    B. Breach of Contract
   The Rooftops contend that the Cubs violated the License
Agreement  by  constructing  the  video  board  that  blocks  the
views of Wrigley Field from the Rooftops.4 Section 6.6 of the
License Agreement states the following: “The Cubs shall not
erect windscreens or other barriers to obstruct the views of the
Rooftops  …  .  Any  expansion  of  Wrigley  Field  approved  by
governmental  authorities  shall  not  be  a  violation  of  this
Agreement, including this section.”


3
    Having determined that the antitrust claims were properly dismissed, we
will forego an analysis of the Rooftops’ relevant market and distribution
arguments. 

4
    Although the Rooftops’ complaint seeks relief for an anticipatory breach
of contract, we will analyze this claim as a breach of contract, as the district
court did, because the video board has been constructed.
14                                                         No. 16‐3582

     The basic rules of contract interpretation under Illinois law
are well settled. In construing a contract, the primary objective
is  to  give  effect  to  the  intention  of  the  parties.  Gallagher  v.
Lenart, 874 N.E.2d 43, 58 (Ill. 2007) (citation omitted). “A court
must initially look to the language of a contract alone, as the
language,  given  its  plain  and  ordinary  meaning,  is  the  best
indication  of  the  parties’  intent.”  Id.  (citation  omitted).  A
contract must be construed as a whole, viewing each provision
in light of the other provisions. Id. (citation omitted). “If the
words in the contract are clear and unambiguous, they must be
given  their  plain,  ordinary  and  popular  meaning.”  Cent.  Ill.
Light  Co.  v.  Home  Ins.  Co.,  821  N.E.2d  206,  213  (Ill.  2004)
(citation omitted). However, if the language of the contract is
susceptible  to  more  than  one  meaning,  it  is  ambiguous.
Gallagher, 874 N.E.2d at 58 (citation omitted). If the contract
language is ambiguous, a court can consider extrinsic evidence
to determine the parties’ intent. Id.
   The Rooftops argue that the entirety of § 6 contemplates
bleacher expansion, including remedies for various types of
bleacher expansion such as sharing the cost of increasing the
height of the Rooftops’ seating (§§ 6.1, 6.3), or renegotiating the
royalty rate (§ 6.4). The Rooftops’ argument relies in part on
the fact that the title of § 6 is “Wrigley Field bleacher expan‐
sion[.]”  Thus,  the  Rooftops  conclude  that  the  term  “any
expansion”  in  §  6.6 refers only to  the  expansion of bleacher
seating,  rendering  the  construction  of  the  video  board  a
violation of the License Agreement. We disagree. 
     As an initial matter, we note that the Rooftops’ argument is
contrary to the plain, unambiguous language of the provision.
If  the  parties  wished  to  clarify  that  “any  expansion”  meant
No. 16‐3582                                                          15

“bleacher expansion,” they could have done so. This is particu‐
larly  evident  in  light  of  the  fact  that  every  reference  to  an
expansion  in  §§  6.1  through  6.4  specifies  “bleacher  seating”
expansion,  and  only  §§  6.5  and  6.6  use  the  general  term
“expansion.” “[W]hen parties to the same contract use such
different language to address parallel issues … it is reasonable
to  infer  that  they  intend  this  language  to  mean  different
things.” Taracorp, Inc. v. NL Indus., Inc., 73 F.3d 738, 744 (7th
Cir. 1996) (analyzing Illinois law). Thus, we presume that the
use of the general term “any expansion” in §§ 6.5 and 6.6 is an
intentional departure from the prior sections’ use of “bleacher
seating” expansion. 
    In response, the Rooftops, relying on BeerMart, Inc. v. Stroh
Brewery Co., 804 F.2d 409, 411 (7th Cir. 1986), argue that “where
the parties have agreed upon a specific term, an apparently
inconsistent general statement must yield to the more specific
term.” The Rooftops contend that the prohibition on “wind‐
screens and other barriers” is a specific term, and the exception
of “any expansion” is a general term that must yield. First, we
note that BeerMart analyzed Indiana law, not Illinois. However,
even if this principle of construction is applicable under Illinois
law,  it  is  only  applicable  where  a  specific  and  general  term
“cannot stand together.” BeerMart, 804 F.2d at 411. These two
sentences  are  not  inconsistent  or  contradictory.  The  second
sentence  clarifies  that  the  prohibition  of  windscreens  and
other  barriers  in  the  first  sentence  is  not  applicable  to
any  government‐approved  expansion.  Therefore,  BeerMart’s
construction principle is inapplicable.
    The Rooftops argue that our proposed construction renders
the first sentence of § 6.6 meaningless. In their view, the video
16                                                        No. 16‐3582

board  is  a  barrier  that  obstructs  the  view  of  the  Rooftops.
Following  their  train  of  logic,  a  video  board  or  any  other
construction  that  blocks  views  into  Wrigley  Field,  whether
government‐approved or not, would be impermissible under
the  License  Agreement.  But  this  assertion  is  contrary  to  the
plain language of the provision, which carved out government‐
approved  expansion  from  the  list  of  prohibited  items.
Section  6.6  makes  it  clear  that  any  government‐approved
expansion “shall not be in violation of this Agreement, includ‐
ing this section.” (emphasis added). This is in direct reference to
the prohibition on windscreens or other barriers in the preced‐
ing  sentence.  Again,  the  Rooftops’  interpretation  asks  us  to
ignore the plain language of the provision. The first sentence
is not meaningless; any windscreen or other barrier that is not
government‐approved  is  still  prohibited  under  the  License
Agreement.
      The  Rooftops  also  argue  that  our  reading  of  §  6.6  dis‐
harmonizes  the  other  provisions  of  the  License  Agreement,
specifically  the  17%  royalty  provision  in  §  3.  The  Rooftops
contend that if the royalty obligation remains in “full‐force”
despite  their  obstructed  views,  they  will  have  “assumed
enormous risks and got nothing in return.” See Curia v. Nelson,
587 F.3d 824, 832 (7th Cir. 2009). The Rooftops fail to acknowl‐
edge that to the extent their revenues are negatively impacted
by the video board, the Cubs’ royalties will decrease propor‐
tionately.
   But  more  to  the  point,  the  Rooftops  fail  to  acknowledge
that  a  primary  function  of  a  contract  is  to  allocate  risks  be‐
tween  parties.  Here,  the  risk  is  that  future  expansions  of
Wrigley  Field  will  obstruct  the  Rooftops’  views.  Section  6.5
No. 16‐3582                                                          17

provides  a  mechanism  for  the  parties  to  dispute  the  Cubs’
proposed expansion projects. Section 6.6 declares that if the
Cubs prevail in the dispute, their projects may proceed. That
is  precisely  what  occurred  here—the  Rooftops  vigorously
opposed the Cubs’ expansion efforts, but ultimately lost. The
parties  were  free  to  allocate  risk  in  a  different  manner,  but
chose not to do so. See McClure Eng’g Assocs., Inc. v. Reuben H.
Donnelly Corp., 447 N.E.2d 400, 402–03 (Ill. 1983) (recognizing
“a  widespread  policy  of  permitting  competent  parties  to
contractually allocate business risks as they see fit.” (collecting
cases)).  Absent  a  defect  in  the  negotiation  process,  such  as
disparity in bargaining power, absence of meaningful choice
on the part of one party, or the existence of fraud, duress, or
mistake, we will not second‐guess that allocation. Dana Point
Condo.  Ass’n,  Inc.  v.  Keystone  Serv.  Co.,  a  Div.  of  Cole  Coin
Operated Laundry Equip., Inc., 491 N.E.2d 63, 66 (Ill. App. Ct.
1986).
   We do not view the royalty provision in § 3 as an inappro‐
priate  allocation  of  risk.  Similarly,  we  do  not  find  that  our
reading  of  the  License  Agreement  “disharmonizes”  the
marketing promotion provision in § 7, as even with obstructed
views, both parties benefit financially by the Cubs’ continued
promotion of the Rooftops.
   Because the video board falls within the plain language of
the carve‐out for government‐approved expansions in §  6.6,
we find that it is not in violation of the License Agreement.
Accordingly, the Rooftops’ breach of contract claim fails. 
18                                                            No. 16‐3582

     C. Non‐Disparagement Provision
    In addition to § 6, the Rooftops argue that Ricketts violated
§ 8.2, the License Agreement’s non‐disparagement provision,
with  his  remarks  at  the  2014  Cubs  Convention.5  Section  8.2
states that “[t]he Cubs will not publicly disparage, abuse or
insult the business of any Rooftop or the moral character of
any  Rooftop  or  any  Rooftop  employee.”  Under  Illinois  law,
disparagement is defined as “statements about a competitor’s
goods  which  are  untrue  or  misleading  and  are  made  to
influence or tend to influence the public not to buy.” Lexmark
Int’l, Inc. v. Transp. Ins. Co., 761 N.E.2d 1214, 1225 (Ill. App. Ct.
2001) (citation and brackets omitted). The district court found
that  the  Rooftops failed to establish that Ricketts’ statement
was untrue or misleading. We agree.
    Ricketts voiced his opinion as to the nature of the relation‐
ship  between  the  Cubs  and  the  Rooftops  at  the  2014  Cubs
Convention.  Illinois  courts  have  refused  to  find  this  type  of
hyperbolic,  opinion  statement  as  actionable.  See  Xlem  De‐
watering Solutions, Inc. v. Szablewski, No. 5‐14‐0080, 2014 WL
4443445,  *5  (Ill.  App.  Ct.  Sept.  8,  2014)  (“[S]tatements  of
opinion cannot form the basis for a commercial disparagement
claim.”  (citation  omitted));  Pease  v.  Intʹl  Union  of  Operating
Eng’rs Local 150, et al., 567 N.E.2d 614, 619 (Ill. App. Ct. 1991)


5
    Ricketts’ remarks also formed the basis of the Rooftops’ claims under the
Lanham Act, the Uniform Deceptive Trade Practice Act, and the Illinois
Consumer Fraud and Deceptive Business Practices Act, as well as claims for
defamation and false light. The Rooftops do not challenge the dismissal of
these claims, and thus we limit our discussion to the breach of the non‐
disparagement provision of the License Agreement. 
No. 16‐3582                                                         19

(“Words that are mere name calling or found to be rhetorical
hyperbole or employed only in a loose, figurative sense have
been deemed nonactionable.” (citation omitted)). We do not
find Ricketts’ statement to be “untrue or misleading,” as it is
not a factual assertion whose veracity can be proven. 
    Furthermore,  it  is  not  the  type  of  statement  that  Illinois
courts  have  found  to  be  “untrue  or  misleading[.]”  In  Pekin
Insurance Company v. Phelan, the defendant attempted to lure
customers away from her employer’s salon by falsely telling
them  that  the  salon  was  either  closing  or  moving  to  a  new
location. 799 N.E.2d 523, 524 (Ill. App. Ct. 2003). In addition to
telling customers that the salon was relocating, she provided
them with the address of her newly opened salon. Id. The court
found her statements to be untrue and misleading. Id. at 526.
The  Pekin  defendant  told  an  objectively  false  statement  to
mislead customers and ultimately lure them away. In contrast,
Ricketts’ statement was an analogy to explain his perspective
on  the  contentious  relationship  between  the  Cubs  and
Rooftops—it was neither untrue nor misleading. Therefore, we
find that Ricketts’ statement did not violate the License Agree‐
ment’s non‐disparagement provision.
    Seeking  to  avoid  this  result,  the  Rooftops  argue  that
because  they  assert  a  breach  of  contract  claim  rather  than  a
common law disparagement claim, we should apply principles
of contract interpretation by analyzing the specific language
in § 8.2 to determine if a breach has occurred. Consequently,
the  Rooftops  contend  that  any  statement  that  “abuse[s]”  or
“insult[s]” the Rooftops also breaches the non‐disparagement
provision.
20                                                    No. 16‐3582

   To make this argument, the Rooftops rely on Rain v. Rolls‐
Royce Corp., 626 F.3d 372, 380–81 (7th Cir. 2010), in which we
used the dictionary definition of “disparage” to determine if a
non‐disparagement  agreement  had  been  violated  under
Indiana law. While this approach may have been appropriate
under Indiana law, the Rooftops have not cited to any Illinois
cases  following  a  similar  approach.  Moreover,  Illinois  cases
such as Pekin and Lexmark involve non‐disparagement provi‐
sions  of  insurance  policies,  which  are  analyzed  similarly  to
contracts;  those  courts  used  the  “untrue  or  misleading”
standard to analyze claims arguing breach of the policies’ non‐
disparagement  provisions.  799  N.E.2d  at  526;  761  N.E.2d  at
1218, 1225. Consequently, we reject the Rooftops’ attempt to
broaden the scope of the non‐disparagement provision. 
     D. Motion to Amend
    The Rooftops argue that the district court erred in denying
their motion to amend. Rule 15 provides that, as a general rule,
a court “should freely give leave [to amend] when justice so
requires.” Fed. R. Civ. P. 15(a)(2). District courts, nevertheless,
“have broad discretion to deny leave to amend where there is
undue  delay,  bad  faith,  dilatory  motive,  repeated  failure  to
cure deficiencies, undue prejudice to the defendants, or where
the amendment would be futile.” Arreola v. Godinez, 546 F.3d
788, 796 (7th Cir. 2008). Generally, we review a district court’s
denial of leave to amend for an abuse of discretion. Runnion v.
Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 524 (7th Cir.
2015). However, “our review for abuse of discretion of futility‐
based denials includes de novo review of the legal basis for the
futility.” Id.
No. 16‐3582                                                      21

    Here,  the  district  court  determined  that  the  Rooftops’
proposed  amendments  would  be  futile.  The  Rooftops’  pro‐
posed  amendments  addressed  their  antitrust  claims.  The
Rooftops sought to include Northside Entertainment Holdings,
LLC as a defendant in an attempt to evade the Sherman Act’s
baseball  exemption.  However,  Ricketts  operates  this  entity,
and  it,  in  turn,  owns  and  operates  the  Cubs.  Based  on  our
discussion of Toolson above, we find that the baseball exemp‐
tion applies with equal force to Northside. If the exemption
applied to the owner and general manager in Toolson, we see
no reason that it would not extend to the entity that owns the
Cubs,  and  the  Rooftops  have  not  offered  a  compelling  one.
Furthermore, according to the Rooftops’ amended complaint,
Northside is engaged in the same conduct as the other Cubs
defendants that we already found exemplifies “the business of
providing public baseball games for profit.” Consequently, we
agree  with the district  court that this  amendment would be
futile, as the baseball exemption applies to Northside. Based
on  this  conclusion,  we  need  not  review  the  Rooftops’  addi‐
tional proposed amendments regarding the relevant market. 
                       II.  CONCLUSION
    We AFFIRM the district court’s dismissal of the Rooftops’
suit.